        Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 1 of 84
                                                             Receipt number 9998-5002804



           IN THE UNITED STATES COURT OF FEDERAL CLAIMS

WILLIAM PAUL WANKER,                       §
                                           §
      Plaintiff,                           §
                                           §
v.                                         §                18-1660 C
                                                  Case No. _____________
                                           §
THE UNITED STATES,                         §      Judge        _____________
                                           §
      Defendant,                           §
                                           §

               COMPLAINT FOR PATENT INFRINGEMENT

      1.     Plaintiff, William Paul Wanker, by and through his attorneys, brings

this Complaint against the United States and states as follows:

                           NATURE OF THE ACTION

      2.     Plaintiff   brings   this   action    seeking     reasonable       and    entire

compensation, as well as all other appropriate remedies, for the use and/or

manufacture by the United States, without license or lawful right, of the inventions

described in and covered by U.S. Patent Nos. 7,302,429 (“the ’429 Patent”),

8,126,779 (“the ’779 Patent”), 8,204,797 (“the ’797 Patent”), and 9,595,041 (“the

’041 Patent”) (collectively, “the Asserted Patents”).

                                  THE PARTIES

      3.     Plaintiff, William Wanker, is a resident of New Mexico residing at

409 Camino don Miguel, Santa Fe, New Mexico, 87501.
        Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 2 of 84




      4.      The United States (sometimes referred to as “Defendant”), including

the Department of Defense (“DoD”) and General Services Administration

(“GSA”), maintains offices throughout the United States, including the Naval Sea

Logistics Center Portsmouth, Portsmouth Naval Shipyard, Bldg. 153, 2nd Floor,

Portsmouth, New Hampshire 03804-5000.

                          JURISDICTION AND VENUE

      5.      This action arises, inter alia, under the patent laws of the United

States, Title 35 of the United States Code.

      6.      This Court has exclusive jurisdiction over Plaintiff’s claims, and

venue is proper, pursuant to 28 U.S.C. §§ 1491 and 1498.

      7.      28 U.S.C. §§ 1491(a)(1) provides, in relevant part, as follows:

      The United States Court of Federal Claims shall have jurisdiction to render
      judgment upon any claim against the United States founded either upon the
      Constitution, or any Act of Congress or any regulation of an executive
      department, or upon any express or implied contract with the United States,
      or for liquidated or unliquidated damages in cases not sounding in tort.

           8. 28 U.S.C. §§ 1498(a) provides, in relevant part, as follows:

      Whenever an invention described in and covered by a patent of the United
      States is used or manufactured by or for the United States without license of
      the owner thereof or lawful right to use or manufacture the same, the
      owner’s remedy shall be by action against the United States in the United
      States Court of Federal Claims for the recovery of his reasonable and entire
      compensation for such use and manufacture.

                                              ***




                                          2
        Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 3 of 84




      For the purposes of this section, the use or manufacture of an invention
      described in and covered by a patent of the United States by a contractor, a
      subcontractor, or any person, firm, or corporation for the Government and
      with the authorization or consent of the Government, shall be construed as
      use or manufacture for the United States.

                                  BACKGROUND

       9.    Plaintiff, through his company Legit Services Corporation, designs,

manufactures, and sells online software solutions to aid product and service

purchasing analysis using selection criteria with variable weighting factors (“Mr.

Wanker’s products” or “Plaintiff’s products”).

       10. Plaintiff is the inventor and sole owner of the Asserted Patents and

holds the entire right, title, and interest in and to the Asserted Patents, including the

right to sue for all past, present and future infringement.

       11. Defendant uses Plaintiff’s patented technology in at least the Past

Performance Information Retrieval System (PPIRS) web-based enterprise

application to gather, process and display data regarding the performance of

entities and organizations that supply goods and services to the United States.

       12. Defendant has no authorization or license from Plaintiff to

manufacture, use or copy Plaintiff’s patented technology.

       13. Before the filing of this suit, Defendant was aware of at least

Plaintiff’s ’429 Patent.




                                           3
        Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 4 of 84




       14. Prior to this suit, the United States was aware of Plaintiff’s patented

technology because GSA representatives met and corresponded with Mr. Wanker

on multiple occasions in 2009 and 2010 to discuss the GSA’s interest in acquiring

access to his patented technology.

       15. Plaintiff met with, and presented to, GSA representatives regarding

his patented inventions on March 20, 2009, in the GSA offices at 2200 Crystal

Drive, Arlington, VA 22202. Specifically, Mr. Wanker met with, and presented

to, Mr. Ed O’Hare who was, at that time, with the GSA’s Office of the Chief

Information Officer, and Mr. Steve Kempf who was, at that time, the Assistant

Commissioner for Acquisition Management for GSA.

       16. Mr. Wanker’s March 20, 2009 presentation to the GSA included a

demonstration of an embodiment of his patented invention, the benefit to the

Defendant of using his products, and the benefit of using his invention.

       17. At the March 20, 2009 presentation, Mr. Wanker informed the GSA,

through Messrs. O’Hare and Kempf, that his products were patented.

       18. The GSA, through Messrs. O’Hare and Kempf, told Mr. Wanker that

his products and patented technology were the exact types of tools GSA was then

attempting to obtain.

       19. After the March 20, 2009 presentation, GSA requested follow-up

meetings with Mr. Wanker.


                                         4
        Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 5 of 84




       20. After the March 20, 2009 presentation, GSA requested access to Mr.

Wanker’s on-line test website.

       21. After the March 20, 2009 presentation, GSA sought access to Mr.

Wanker’s on-line test website to further investigate Mr. Wanker’s products.

       22. Mr. Wanker met with, and presented to, GSA on May 28, 2009.

       23. Mr. Wanker’s May 28, 2009 meeting with GSA was with at least Tom

Brady who was, at that time, Deputy Chief Information Officer of GSA.

       24. Mr. Wanker’s May 28, 2009 presentation to GSA indicated that his

Odegeo product was covered by the ’429 Patent.

       25. The excerpt of Mr. Wanker’s May 28, 2009 presentation to GSA

shown below demonstrates that he informed GSA that his Odegeo product was

covered by the ’429 Patent.




                                        5
        Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 6 of 84




      Wanker, William. “A Newly Patented Customizable, Transparent, &

      Intelligent “E-Procurement” Engine Designed to Interface with Your

      Existing Platform (“Presentation to GSA (May 2009)”), at 1, 4 (emphasis

      added).

       26. Mr. Wanker’s May 28, 2009 presentation to GSA disclosed how his

Odegeo product included the use of customized category weighting factors.

       27. The excerpt of Mr. Wanker’s May 28, 2009 presentation to GSA

shown below demonstrates that Mr. Wanker disclosed how his Odegeo product

included the use of customized category weighting factors.




                                        6
        Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 7 of 84




      Presentation to GSA (May 2009), at 12 (emphasis added).

       28. Mr. Wanker’s May 2009 presentation to GSA disclosed using a

contractor ranking derived from using the custom-entered category weighting

factors, such as price and shipping time.

       29. The excerpt from Mr. Wanker’s May 2009 presentation shown below

demonstrates that Mr. Wanker disclosed how his Odegeo product used a contractor

ranking derived from using the custom-entered category weighting factors, such as

price and shipping time.


                                            7
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 8 of 84




      Presentation to GSA (May 2009), at 13 (emphasis added).

      30. After the May 2009 presentation, GSA’s Mr. Brady continued to

correspond by email with Mr. Wanker.

      31. GSA’s Mr. Brady met with Mr. Wanker on February 25, 2010.

      32. During the February 25, 2010 meeting between Mr. Wanker and

GSA’s Mr. Brady they discussed GSA’s interest in Mr. Wanker’s technology

(including Odegeo) to support GSA’s procurement system “modernization” efforts.



                                       8
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 9 of 84




      33. In April 2011 Mr. Wanker provided GSA’s Mr. Kempf access to

video demonstrations of his Odegeo software.

      34. The April 1, 2011 email included below demonstrates how Mr.

Wanker provided GSA’s Mr. Kempf access to the video demonstrations of his

Odegeo software.




                                       9
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 10 of 84




      35. Mr. Brady praised the commercial embodiment as “impressive” in his

August 19, 2011 email to Mr. Wanker confirming he had accessed and reviewed

the video demonstration of Mr. Wanker’s Odegeo software.




                                     10
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 11 of 84




      36.    Defendant has never purchased any product or service covered by any

of the Asserted Patents from Plaintiff.

                          THE ASSERTED PATENTS

      37.    Plaintiff is the inventor and owner of all right, title, interest in, and

possesses all rights of recovery for past, present, and future damages under the

following United States Patents:

             •     7,302,429 (“the ’429 patent”), attached as Exhibit A;

             •     8,126,779 (“the ’779 patent”), attached as Exhibit B;

             •     8,204,797 (“the ’797 patent”), attached as Exhibit C; and

             •     9,595,041 (“the ’041 patent”), attached as Exhibit D.

      38.    Mr. William Wanker invented the inventions claimed in the Asserted

Patents no later than April 11, 1999.


                                          11
        Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 12 of 84




      39.    The Asserted Patents are closely related. The ’797 and ’041 patents

are related to the ’429 patent as divisional patents, and the ’779 patent is a

continuation-in-part of the ’429 patent. Accordingly, the specifications of the ’797

and ’041 patents are nearly identical to the specification of the parent ’429 patent

and the specification of the ’779 patent is also substantially similar to (and includes

substantial amounts of material identical to) the ’429 patent.

      40.    Each of the ’429, ’797 and ’041 patents is entitled CUSTOMIZABLE

ELECTRONIC COMMERCE COMPARISON SYSTEM AND METHOD, and

the ’779 patent, is entitled MACHINE IMPLEMENTED METHODS OF

RANKING MERCHANTS.

      41.    The patent examiner of the ’429 patent found the allowed claims to

recite patentable subject matter and the application for the ’429 patent to meet all

requirements for patentability.

      42.    The ’429 patent was duly and legally issued by the United States

Patent and Trademark Office (“PTO” or “USPTO”) after full and complete

examination.

      43.    The patent examiner of the ’779 patent found the allowed claims to

recite patentable subject matter and the application for the ’779 patent to meet all

requirements for patentability.




                                          12
        Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 13 of 84




       44.   The ’779 patent was duly and legally issued by the USPTO after full

and complete examination.

       45.   The patent examiner of the ’797 patent found the allowed claims to

recite patentable subject matter and the application for the ’797 patent to meet all

requirements for patentability.

       46.   The ’797 patent was duly and legally issued by the USPTO after full

and complete examination.

       47.   The patent examiner of the ’041 patent found the allowed claims to

recite patentable subject matter and the application for the ’041 patent to meet all

requirements for patentability.

       48.   The ’041 patent was duly and legally issued by the USPTO after full

and complete examination.

       49.   The Asserted Patents are directed to an online information system and

methods of collecting, processing and analyzing information regarding merchants

and the products and services offered to establish a weighting of comparison

information. The comparison information can be presented to the information

consumer in the form of a ranking based on multiple, independently definable

criteria.

       50.   The inventions of the Asserted Patents overcame the limitations of

prior systems that did not have the capacity to provide a ranking based on a wide


                                        13
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 14 of 84




variety of factors related to consumer purchasing habits and decisions. ’429 Patent

at 2:44-47.

      51.     To facilitate operation of the scoring and ranking system disclosed in

the Asserted Patents, a customizable set of weighting factors is generated that

relates to disparate categories of information that might be used to compare

merchant products and services.

      52.     In operation, the disclosed systems and methods use information

associated with two or more information comparison categories including, for

example, price, product availability, product inventory, time to deliver the product,

payment terms, payment method, merchant creditworthiness, and inventory.

      53.     The inventor of the Asserted Patents recognized and noted in the

specifications of the Asserted Patents that then-existing online shopping systems

and “shop bots” provided a price comparison tool with product or service ranking

based only on the offered price of the product or service. ’429 Patent at 1:13-20.

For example, the Junglee website and MySimon shop bots website provided price

comparison tools that ranked the available items solely on the price listed on the

websites of the merchants. Id. at 1:24-33.

      54.     Mr. Wanker recognized that the existing prior art systems led

merchants to hide the actual cost of the product by offering a product at a lower

price to reach a higher rank in the returned ranking list presented to consumers,


                                         14
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 15 of 84




while simultaneously adding large shipping and handling surcharges for final

product delivery because the sole criterion to achieving a higher rank was the

offering price. Id. at 1:39-48. The existing prior art ignored total purchase price.

      55.    A key challenge recognized by Mr. Wanker was that because prior art

shopping systems had no mechanism to control the search results by

“customiz[ing] the site to their needs or to rank competing products based on more

than just offered price,” consumers were not able to compare product and service

offerings from different vendors. Id. at 2:13-15.

      56.    Mr. Wanker recognized the challenge consumers faced in comparing

multiple categories of otherwise unrelated information in a cost-effective or

reasonable way. Merchants employed steps to prevent consumers from comparing

prices between competing products by only allowing customization of their

specific product for price. Thus, merchants would deliver “data on their offered

product in a manner most favorable” to the merchant and exclude pricing

information for similarly configured competing products. Id. at 2:7-15.

      57.    In looking to solve this problem of comparing different products and

multiple categories of information about each product, Mr. Wanker invented

systems and methods to define, prior to data analysis, consumer-modifiable

weighting factors for different categories of merchant and product information,




                                         15
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 16 of 84




collect the required information from each merchant or data source, calculate

product ranks, and present the ranked list to the consumer.

      58.    Those of skill in the art at the time of the Plaintiff’s inventions would

recognize that the claimed subject matter marks significant improvement in online

product purchasing systems by providing automated product or service comparison

that simultaneously improved computer processing efficiency.

      59.    Persons of skill in the art would recognize that the claimed consumer-

definable, multi-category comparison information reduces processing time and

increases processor efficiency.

      60.    Those of ordinary skill in the art in 1999 understood that conventional

online shopping systems could not deliver consumer-defined product or service

ranking for different products from different vendors based on anything other than

a simple price comparison which is unlike the inventions described, enabled, and

claimed in the Asserted Patents.

      61.    The technical solutions of the Asserted Patents eliminate the need for

consumers of products and/or services to make purchasing (or contract award)

decisions based on price alone.

      62.    To enable consumers to make purchasing (or contract award)

decisions based on more than the price of the product or service alone and to

overcome the prior art problems, the Asserted Patents disclose and claim inventive


                                         16
         Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 17 of 84




and unconventional user interface and data processing technology. The technical

solutions disclosed and claimed in the Asserted Patents were, at the time, not well-

understood, routine, or conventional activity.

        63.   During prosecution of the ’041 patent, the Patent Examiner

determined that the Plaintiff’s claimed inventions were directed to patent eligible

subject matter and not an abstract idea in concluding the claimed “functionality

corresponds to an improved user interface for pre-filtering or limiting query

results.” 12/1/2016 Notice of Allowability, ’041 Patent File History, at 2.

        64.   The claimed subject matter of the Asserted Patents presents

advancements in the field of user-interface design and data processing technology

that provide functionality, cost-effective use, and usability that was unavailable in

routine use by conventional online product comparison tools and/or systems at the

time.

        United States Patent No. 7,302,429

        65.   The USPTO issued the ’429 patent on November 27, 2007, after a

complete examination and upon finding the claimed subject matter novel and the

application meeting all requirements for patentability.

        66.   The ’429 patent is valid and enforceable.

        67.   The ’429 patent claims methods and systems for automated merchant,

product and service comparison, ranking and selection.


                                         17
          Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 18 of 84




      68.     The claimed subject matter of the ’429 patent marks a significant

technological improvement over the prior art.

      69.     At the time of the invention of the ’429 patent it was a novel

technological solution to combine consumer-definable category weighting factors

and information from multiple merchants for multiple products and services into a

product comparison ranked list.

      70.     The technological solution disclosed and claimed in the ’429 Patent

was not well-understood, routine, or conventional activity at the time of the

invention of the ’429 patent.

      71.     A copy of the ’429 patent is attached as Exhibit A.

      United States Patent No. 8,126,779

      72.     The USPTO issued the ’779 patent on February 28, 2012, after a

complete examination and upon finding the claimed subject matter novel and the

application meeting all requirements for patentability.

      73.     The ’779 patent is valid and enforceable.

      74.     The ’779 patent claims methods for creating default weighting factors

within an automated product and service comparison, ranking and selection

system.

      75.     The claimed subject matter of the ’779 patent marks a significant

technological improvement over the prior art.


                                         18
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 19 of 84




      76.    At the time of the invention of the ’779 patent it was a novel

technological solution to generate and present default weighting factors and

possible weighting factor paradigms in combination with consumer-selectable

category weighting factors and information from multiple merchants for multiple

products and services to create a product comparison ranked list.

      77.    The technological solution disclosed and claimed in the ’779 Patent

was not well-understood, routine, or conventional activity at the time of the

invention of the ’779 patent.

      78.    A copy of the ’779 patent is attached as Exhibit B.

      United States Patent No. 8,204,797

      79.    The USPTO issued the ’797 patent on June 19, 2012, after a complete

examination and upon finding the claimed subject matter novel and the application

meeting all requirements for patentability.

      80.    The ’797 patent is valid and enforceable.

      81.    The ’797 patent claims methods and systems for automated product

and service comparison ranking and selection.

      82.    The claimed subject matter of the ’797 patent marks a significant

technological improvement over the prior art.

      83.    At the time of the invention of the ’797 patent it was a novel

technological solution to combine consumer-definable category weighting factors


                                         19
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 20 of 84




and information from multiple merchants for multiple products and services into a

product comparison ranked list.

      84.    The technological solution disclosed and claimed in the ’797 Patent

was not well-understood, routine, or conventional activity at the time of the

invention of the ’797 patent.

      85.    A copy of the ’797 patent is attached as Exhibit C.

      United States Patent No. 9,595,041

      86.    The USPTO issued the ’041 patent on March 14, 2017, after a

complete examination and upon finding the claimed subject matter novel and the

application meeting all requirements for patentability.

      87.    The ’041 patent is valid and enforceable.

      88.    The ’041 patent claims methods and systems for automated product

and service comparison, ranking and selection.

      89.    The claimed subject matter of the ’041 patent marks a significant

technological improvement over the prior art.

      90.    At the time of the invention of the ’041 patent it was a novel

technological solution to combine consumer-definable category weighting factors

and information from multiple merchants for multiple products and services into a

product comparison ranked list.




                                         20
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 21 of 84




      91.    The technological solution disclosed and claimed in the ’041 Patent

was not well-understood, routine, or conventional activity at the time of the

invention of the ’041 patent.

      92.    A copy of the ’041 patent is attached as Exhibit D.

                       DEFENDANT’S PPIRS SYSTEM

      93.    The United States, through at least the DoD, makes, uses and/or

causes to be manufactured a product and service procurement system known as the

Past Performance Information Retrieval System (“PPIRS” or “the Accused

System”).

      94.    The Accused System is used by numerous United States procurement

authorities, including at least the Departments of Defense, Treasury, Interior,

Homeland Security, Justice, Agriculture, Veterans Affairs, Health and Human

Services, and State, as well as the Defense Logistics Agency, the United States

Agency for International Development, the General Services Administration, and

United States Office of Personnel Management.

      95.    The     page       at   http://www.wingovernmentcontracts.com/past-

performance-information-retrieval-system.htm describes the Accused System as

follows: “The Past Performance Information Retrieval System (PPIRS) is a web-

enabled, government-wide application that provides timely and pertinent contractor




                                        21
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 22 of 84




past performance information to the Federal acquisition community for use in

making source selection decisions.”

      96.    The description at http://www.wingovernmentcontracts.com/past-

performance-information-retrieval-system.htm accurately describes the operation

of the Accused System.

      97.    The GSA directs and controls PPIRS. United States Government

Accountability Office Report to Congressional Committees, CONTRACTOR

PERFORMANCE Actions Taken to Improve Reporting of Past Performance

Information (“GAO 14-707 (Aug. 2014)”) at 4, fn. 8.

      98.    Defendant publishes information regarding the use and operation of

released versions of the Accused System in the form of online documentation,

including at least user manuals, that is made available for download at

https://www.ppirs.gov.

      99.    The description at https://www.ppirs.gov accurately describes the

operation of the Accused System.

      100.   PPIRS is sponsored by the DOD E-Business Office and administered

by the Naval Sea Logistics Center Detachment Portsmouth. GAO 14-707 (Aug.

2014), at 4, fn. 8; see Naval Sea Logistics Center Portsmouth, Department of

Defense Past Performance Information Retrieval System (PPIRS-SR), Software




                                      22
         Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 23 of 84




User’s Manual (Feb. 2014), https://www.ppirs.gov/pdf/PPIRS-SR_UserMan.pdf

(hereafter “Software User’s Manual”).

      101. Defendant published the Software User’s Manual found at

https://www.ppirs.gov/pdf/PPIRS-SR_UserMan.pdf.

      102. The Software User’s Manual accurately describes the operation of the

Accused System. Software User’s Manual, at i.




      103. The United States Navy’s Naval Sea Logistics Center Detachment in

Portsmouth, New Hampshire develops, designs and maintains the PPIRS system.

Software User’s Manual, at 6; see also Naval Sea Logistics Center Portsmouth,

Department of Defense SPRS Supplier Performance Risk System, SPRS Software

User’s              Manual,              18            (Jan.              2018),

https://www.ppirssrng.csd.disa.mil/pdf/SPRS_UserManual.pdf (hereafter “SPRS

Software User’s Manual”).

      104. Defendant published the SPRS Software User’s Manual found at

https://www.ppirssrng.csd.disa.mil/pdf/SPRS_UserManual.pdf.




                                        23
         Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 24 of 84




        105. The SPRS Software User’s Manual accurately describes the operation

of the Accused System. SPRS Software User’s Manual, at i.




        106. PPIRS comprises at least two components, including Report Cards

(“PPIRS-RC”) and the Supplier Performance Risk System (“SPRS”).

        107. SPRS has previously been named the Past Performance Information

Retrieval System–Statistical Reporting (“PPIRS-SR”) and the Past Performance

Information Retrieval System–Statistical Reporting, Next Generation (“PPIRS-SR

NG”).

        108. SPRS version 3.2.7 was released January 2018.        SPRS Software

User’s Manual, at ii.

        109. PPIRS is a web-enabled, on-line comparison system for ranking

merchants that sell products and services to the United States Government.




                                        24
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 25 of 84




      SPRS Software User’s Manual, at 1;




      Software User’s Manual, at 1.

      110. PPIRS is a repository for United States Government contractor past-

performance information.

      111. PPIRS is the sole United States Government authorized repository for

contractor past-performance information.

      112. PPIRS runs on one or more servers.

      113. In operation, the Accused System uses one or more servers.

      114. In operation, the Accused System operates on one or more servers.

      115. PPIRS stores in a database information regarding individual

government contractors, the products and services offered by each contractor, and

the corresponding contract performance data for each contractor:


                                       25
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 26 of 84




      SPRS Software User’s Manual, at 1;




      Software User’s Manual, at 1.

      116. When using the PPIRS system, a U.S. Government contracting officer

is a consumer as that term is used in the claims of the Asserted Patents.

      117. In the PPIRS system, a vendor that supplies (or offers to supply)

products and services to the Government is a merchant.




                                         26
          Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 27 of 84




      Merchant Comparison Information Data

      118. PPIRS retrieves merchant comparison information data from a

database for a plurality of merchants related to completing a potential consumer

purchase, where the merchant comparison information data is arranged into

categories of non-opinion data.

      119. The PPIRS system embodies and practices at least claims 1, 8, 17, and

18 of the ’429 Patent.

      120. The PPIRS system embodies and practices at least claims 1, 14, 25,

and 29 of the ’779 Patent.

      121. The PPIRS system embodies and practices at least claim 1 of the ’797

Patent.

      122. The PPIRS system embodies and practices at least claims 1, 8, and 9

of the ’041 Patent.

      123. The PPIRS system embodies and practices at least claims 1, 8, 17, and

18 of the ’429 Patent by retrieving from its database historical vendor past

performance data to evaluate and rank vendors according to Cost, Delivery, and

Quality.

      124. The PPIRS system embodies and practices at least claims 1, 14, 25,

and 29 of the ’779 Patent by retrieving from its database historical vendor past




                                       27
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 28 of 84




performance data to evaluate and rank vendors according to Cost, Delivery, and

Quality.

      125. The PPIRS system embodies and practices at least claim 1 of the ’797

Patent by retrieving from its database historical vendor past performance data to

evaluate and rank vendors according to Cost, Delivery, and Quality.

      126. The PPIRS system embodies and practices at least claims 1, 8, and 9

of the ’041 Patent by retrieving from its database historical vendor past

performance data to evaluate and rank vendors according to Cost, Delivery, and

Quality.

      127. PPIRS includes a feature referred to as “Best Value Assessment”.

SPRS Software User’s Manual at 43.

      128. The Best Value Assessment feature “ranks perspective [sic,

prospective] vendors based on Cost, Delivery and Quality.” SPRS Software User’s

Manual at 43; Software User’s Manual at 57.

      129. The Best Value Assessment feature of PPIRS allows variable weights

to be assigned to the Cost, Delivery, and Quality evaluation factors in determining

the best value rankings as shown below in an excerpt from the SPRS Software

User’s Manual, at 44, and the Software User’s Manual, at 58, respectively:




                                        28
Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 29 of 84




                             29
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 30 of 84




      130. PPIRS-SR version 2.2.18 was the first version of PPIRS to include the

Best Value Assessment feature. Software User’s Manual, at 2-3, 57-61.

      131. The Best Value Assessment feature was released no earlier than

March 2013. Software User Manual, at 2.




                                       30
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 31 of 84




      132. All SPRS versions, including those named PPIRS-SR and PPIRS-SR

NG, released after version 2.2.18, include the Best Value Assessment feature with

the customizable, weighted Cost, Delivery, and Quality comparison factors.

      133. SPRS includes a “Standard Assessment” feature.        SPRS Software

User’s Manual, at 36-43.

      134. The Standard Assessment feature of SPRS uses the default Cost,

Delivery, and Quality factors.

      135. The excerpt shown below from the SPRS Software User’s Manual, at

40 (with red emphasis boxes added to “Weighted Delivery Score” and “Quality

Score” columns) demonstrates that the Standard Assessment feature of SPRS uses

the default Cost, Delivery, and Quality factors.




                                         31
      Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 32 of 84




     136. Defendant, including DoD, instructs and encourages source selection

and/or procurement personnel in at least the Departments, Agencies and other




                                    32
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 33 of 84




United States Governmental offices listed in paragraph 94 above to use the Best

Value Assessment feature within SPRS.

      137.   The excerpt of the SPRS Software User’s Manual shown below

(highlighted by red boxes) from pages 43-45 (black emphasis arrows and braces in

original) demonstrates that Defendant, including DoD, instructs and encourages

source selection and/or procurement personnel in at least the Departments,

Agencies and other United States Governmental offices listed in paragraph 94

above to use the Best Value Assessment feature within SPRS:




                                        33
Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 34 of 84




                             34
Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 35 of 84




                             35
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 36 of 84




      Weighting Factors

      138. PPIRS uses consumer-configurable, weighting factors corresponding

to categories of merchant comparison information data.

      139. The PPIRS system embodies and practices at least claims 1, 8, 17, and

18 of the ’429 Patent when contracting officers use the Cost, Delivery, and Quality

weighting factors.




                                        36
           Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 37 of 84




      140. The PPIRS system embodies and practices at least claims 1, 14, 25,

and 29 of the ’779 Patent when contracting officers use the Cost, Delivery, and

Quality weighting factors.

      141. The PPIRS system embodies and practices at least claim 1 of the ’797

Patent when contracting officers use the Cost, Delivery, and Quality weighting

factors.

      142. The PPIRS system embodies and practices at least claims 1, 8, and 9

of the ’041 Patent when contracting officers use the Cost, Delivery, and Quality

weighting factors.

      143. PPIRS is an online, web-enabled system.

      144. The PPIRS system includes a feature for ranking government

contractors (i.e., merchants), products, and services.

      145. The feature for ranking contractors is named “Best Value

Assessment.”

      146. The Best Value Assessment feature includes weighting factors for at

least the Cost, Delivery, and Quality categories.

      147. PPIRS presents the “Standard Assessment” and “Best Value

Assessment” buttons to the contracting authority prior to presenting the Cost,

Delivery, and Quality weighting factors.




                                           37
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 38 of 84




      148. The excerpts below from the SPRS Software User’s Manual at 38 and

the Software User’s Manual at 52 (emphasis in original), respectively, demonstrate

that PPIRS presents the “Standard Assessment” and “Best Value Assessment”

buttons to the contracting authority prior to presenting the Cost, Delivery, and

Quality weighting factors:




                                       38
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 39 of 84




      149. PPIRS maintains a historical record of contracting officer entered

information, including the Cost, Delivery, and Quality weighting factors. SPRS

Software User’s Manual, at 51-58; Software User’s Manual, at 64-66.




                                      39
          Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 40 of 84




         150. PPIRS stores historical records of contracting officer entered

information, including the Cost, Delivery, and Quality weighting factors in a

database.

         151. Defendant’s source selection authority (e.g., a contracting officer)

enters weighting factor values into the Best Value Assessment feature in PPIRS for

the Cost, Delivery, and Quality categories.

         152. The Cost, Delivery, and Quality weighting factors are entered as

percentages. SPRS Software User’s Manual, at 44; Software User’s Manual, at 57.

         153. The sum of the Cost, Delivery, and Quality weighting factors must

equal 100 percent. SPRS Software User’s Manual, at 44; Software User’s Manual,

at 57.

         154. PPIRS identifies each government contractor using a Commercial and

Government Entity Code (“CAGE”) code.

         155. PPIRS identifies product types using a Federal Supply Code (“FSC”).

         156. In operation of the Accused System, Defendant’s source selection

authority (e.g., contracting officer) identifies one or more contractors (by CAGE

code) for evaluation and comparison.

         157. The following excerpt from the SPRS software user’s manual at 38

(red emphasis boxes added) demonstrates that in operation of the Accused System




                                         40
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 41 of 84




Defendant’s source selection authority (e.g., contracting officer) can identify one

or more contractors (by CAGE code) for evaluation and comparison:




      158. PPIRS compares the Cost, Delivery, and Quality information of each

government contractor against the contracting officer’s identified set of available

government contractors to be considered for source selection.

      159. PPIRS determines, for each contractor identified by CAGE code, a

score for the Cost, Delivery, and Quality information stored in PPIRS.

      160. PPIRS simultaneously compares multiple government contractors and

products to create an ordered contractor ranking for contract award based on each


                                        41
           Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 42 of 84




contractor’s Cost, Delivery, and Quality information and weighting comparison

factors.

      161. The following excerpts from the SPRS Software User’s Manual at 38

(red emphasis boxes added), and the Software User’s Manual at 52 (emphasis in

original), respectively, demonstrate that PPIRS simultaneously compares multiple

government contractors and products to create an ordered contractor ranking for

contract award based on each contractor’s Cost, Delivery, and Quality information

and weighting comparison factors:




                                        42
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 43 of 84




      162. PPIRS    supports   weighting   factors   for   multiple   products

simultaneously, with each FSC Supply Code representing a separate product or

service.




                                    43
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 44 of 84




      163. The following excerpt from the Software User’s Manual at 61 (red

emphasis box added) demonstrates that PPIRS supports weighting factors for

multiple products simultaneously, with each FSC Supply Code representing a

separate product or service:




      Querying the Database




                                    44
        Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 45 of 84




      164. PPIRS retrieves merchant comparison information from its database

in response to a request initiated by a user.

      165. The PPIRS system embodies and practices claims 1, 8, 17, and 18 of

the ’429 Patent when the contracting officer conducts a Standard or Best Value

Assessment.

      166. The PPIRS system embodies and practices claims 1, 14, 25, and 29 of

the ’779 Patent when the contracting officer conducts a Standard or Best Value

Assessment.

      167. The PPIRS system embodies and practices claim 1 of the ’797 Patent

when the contracting officer conducts a Standard or Best Value Assessment.

      168. The PPIRS system embodies and practices claims 1, 8, and 9 of the

’041 Patent when the contracting officer conducts a Standard or Best Value

Assessment.

      169. The Best Value Assessment module queries the PPIRS database when

the user selects the “Calculate Best Value” button to obtain the Cost, Delivery, and

Quality information on products and services offered by each CAGE code

identified government contractor.

      170. The following excerpts from the SPRS Software User’s Manual at 46

and the Software User’s Manual at 59-60 (emphasis in original) demonstrate that

the Best Value Assessment module queries the PPIRS database when the user


                                          45
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 46 of 84




selects the “Calculate Best Value” button to obtain the Cost, Delivery, and Quality

information on products and services offered by each CAGE code identified

government contractor:




                                        46
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 47 of 84




      171. The Standard Assessment module queries the PPIRS database when

the user selects the “Standard Assessment” button to obtain the Cost, Delivery, and

Quality information on products and services offered by each CAGE code

identified government contractor.

      172. The following excerpts from the SPRS Software User’s Manual at 40

and the Software User’s Manual at 53 (emphasis in original) demonstrate that the

Standard Assessment module queries the PPIRS database when the user selects the

“Standard Assessment” button to obtain the Cost, Delivery, and Quality

information on products and services offered by each CAGE code identified

government contractor:




                                        47
Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 48 of 84




                             48
Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 49 of 84




Calculating Weighted Category Scores (Merchant Data Weight
Resultant Values) and Rank


                             49
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 50 of 84




      173. PPIRS calculates and presents to the contracting officer weighted

category scores and a rank for each merchant selected by the contracting officer for

comparison.

      174. By calculating and presenting product or service rankings for each

vendor by first calculating weighted category scores for the Cost, Delivery, and

Quality categories of each identified CAGE code by applying the Cost, Delivery,

and Quality weighting factors to the corresponding merchant comparison

information data retrieved from the PPIRS database, the PPIRS system embodies

and practices claims 1, 8, 17, and 18 of the ’429 Patent.

      175. By calculating and presenting product or service rankings for each

vendor by first calculating weighted category scores for the Cost, Delivery, and

Quality categories of each identified CAGE code by applying the Cost, Delivery,

and Quality weighting factors to the corresponding merchant comparison

information data retrieved from the PPIRS database, the PPIRS system embodies

and practices claims 1, 14, 25, and 29 of the ’779 Patent.

      176. By calculating and presenting product or service rankings for each

vendor by first calculating weighted category scores for the Cost, Delivery, and

Quality categories of each identified CAGE code by applying the Cost, Delivery,

and Quality weighting factors to the corresponding merchant comparison




                                         50
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 51 of 84




information data retrieved from the PPIRS database, the PPIRS system embodies

and practices claim 1 of the ’797 Patent.

      177. By calculating and presenting product or service rankings for each

vendor by first calculating weighted category scores for the Cost, Delivery, and

Quality categories of each identified CAGE code by applying the Cost, Delivery,

and Quality weighting factors to the corresponding merchant comparison

information data retrieved from the PPIRS database, the PPIRS system embodies

and practices claims 1, 8, and 9 of the ’041 Patent.

      178. In PPIRS, the “Supply Code” column is a list of products and services

and is associated with the returned contractor rankings, as shown below in the

excerpts from the SPRS Software User’s Manual at 46 and the Software User’s

Manual at 59-60 (emphasis in original):




                                            51
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 52 of 84




      179. In the source selection and award process, PPIRS determines the rank

of a particular contractor relative to the other contractors considered in the

selection process based on the particular contractor’s Cost, Delivery, and Quality

information.

      180. The Cost information assigned to each contractor is the contractor’s

Bid Price for the product or service being evaluated.

      181. The Delivery information used in PPIRS is based on timeliness of past

product delivery or past service delivery for the particular contractor.

                                          52
          Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 53 of 84




      182. The following excerpt from p.2 of the Software User’s Manual

demonstrates that the Delivery information used in PPIRS is based on timeliness of

past product delivery or past service delivery for the particular contractor:




      183. The Quality information used in PPIRS is based on the contractor’s

past performance on other contracts for products or services matching the FSC

code(s) identified by the user prior to selecting the Calculate Best Value button.

      184. The following excerpt from p.3 of the Software User’s Manual

demonstrates that the Quality information used in PPIRS is based on the

contractor’s past performance on other contracts for products or services matching

the FSC code(s) identified by the user prior to selecting the Calculate Best Value

button:




                                          53
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 54 of 84




      185. The Quality information used in, or supported by, PPIRS includes at

least six weighted factors. Software User’s Manual, at 3.

      186. Separately, for each government contractor matching a CAGE code

entered by the user, when the Calculate Best Value button is pressed, PPIRS

calculates a Best Value score using the Cost, Delivery, and Quality category

information corresponding to the matching CAGE code.


                                        54
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 55 of 84




      187. The following excerpts from the SPRS Software User’s Manual at 46

and the Software User’s Manual at 59, respectively, demonstrate that separately,

for each government contractor matching a CAGE code entered by the user, when

the Calculate Best Value button is pressed, PPIRS calculates a Best Value score

using the Cost, Delivery, and Quality category information corresponding to the

matching CAGE code:




      188. Separately, for each government contractor matching a CAGE code

entered by the user, PPIRS multiplies the corresponding Cost, Delivery, and

Quality factor by the corresponding Cost, Delivery, and Quality factor’s

importance weighting percentage.




                                      55
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 56 of 84




      189. When the Calculate Best Value button is pressed, PPIRS calculates an

aggregate Best Value score for each government contractor matching a CAGE

code entered by the user.

      190. The following excerpts from the SPRS Software User’s Manual at 45

and the Software User’s Manual at 59, respectively, demonstrate that when the

Calculate Best Value button is pressed, PPIRS calculates an aggregate Best Value

score for each government contractor matching a CAGE code entered by the user:




      191. Based on each contractor’s aggregate Best Value score, PPIRS ranks

the government contractors matching the CAGE code entered by the user and

shows the results in the “Best Offer” column.

      192. The following excerpts from the SPRS Software User’s Manual at 46

and the Software User’s Manual at 60, respectively, demonstrate that based on

each contractor’s aggregate Best Value score, PPIRS ranks the government

contractors matching the CAGE code entered by the user and shows the results in

the “Best Offer” column:



                                        56
           Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 57 of 84




       193. PPIRS presents the ranking information to the government contracting

officer.

       194. In PPIRS, the features for ranking contractors, products and services

are “Standard Assessment” and “Best Value Assessment.”

       Consumer Modification of Default Weighting Factor Values

       195. PPIRS provides an interface for the consumer to input and modify the

default weighting factor values.

       196. By providing an interface in SPRS for the contracting officer to

modify the Cost, Delivery, and Quality weighting factors, the PPIRS system

embodies and practices claims 1, 8, 17, and 18 of the ’429 Patent.

       197. By providing an interface in SPRS for the contracting officer to

modify the Cost, Delivery, and Quality weighting factors, the PPIRS system

embodies and practices claims 1, 14, 25, and 29 of the ’779 Patent.


                                        57
        Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 58 of 84




      198. By providing an interface in SPRS for the contracting officer to

modify the Cost, Delivery, and Quality weighting factors, the PPIRS system

embodies and practices claim 1 of the ’797 Patent.

      199. By providing an interface in SPRS for the contracting officer to

modify the Cost, Delivery, and Quality weighting factors, the PPIRS system

embodies and practices claims 1, 8, and 9 of the ’041 Patent.

      200. PPIRS initially sets the Cost, Delivery, and Quality weighting factors

to 33%, as shown below in each excerpt from the SPRS Software User’s Manual at

43-44 (emphasis added) and the Software User’s Manual at 58 (emphasis in

original):




                                        58
Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 59 of 84




                             59
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 60 of 84




      201. When using PPIRS, a contracting officer can modify the Cost,

Delivery, and Quality weighting factor percentages (for example, by changing

them to Cost equals 25%, Delivery equals 25%, and Quality equals 50%).

      202. The following excerpts from the SPRS Software User’s Manual at 44-

45 (emphasis in original) and the Software User’s Manual at 58-59 (emphasis

                                      60
        Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 61 of 84




added) demonstrate that when using PPIRS, a contracting officer can modify the

Cost, Delivery, and Quality weighting factor percentages (for example, by

changing them to Cost equals 25%, Delivery equals 25%, and Quality equals

50%):




                                     61
Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 62 of 84




                             62
        Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 63 of 84




      Weighting Factor Paradigms

      203. PPIRS outputs to the consumer data identifying a plurality of

suggested weighting factor paradigms, with each paradigm representing a different

consumer preference set for the plurality of weighting factors.

      204. By presenting to the contracting officer the Standard Assessment and

Best Value Assessment paradigms, the PPIRS system embodies and practices

claims 1 and 14 of the ’779 Patent.

      205. By presenting to the contracting officer the Standard Assessment and

Best Value Assessment paradigms, the PPIRS system embodies and practices

claims 1, 8, and 9 of the ’041 Patent.

      206. The Standard Assessment and Best Value Assessment features in

PPIRS include weighting factors for at least the Cost, Delivery, and Quality

categories.

      207. By default, the Cost, Delivery, and Quality category weighting factors

are preset as equal values in both the Standard Assessment and Best Value

Assessment features in PPIRS. SPRS Software User’s Manual, at 44; Software

User’s Manual, at 58.

      208. The Standard Assessment module category weighting factors cannot

be altered by the contracting officer.




                                         63
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 64 of 84




      209. The Standard Assessment feature of PPIRS uses a weighting

paradigm of, at least, the Delivery and Quality factors.

      210. The following excerpts of the SPRS Software User’s Manual, at 40

and Software User’s Manual at 53, respectively, demonstrate that the Standard

Assessment feature of PPIRS uses a weighting paradigm of, at least, the Delivery

and Quality factors:




      211. The Best Value Assessment feature in PPIRS uses a custom-

weighting paradigm with the Cost, Delivery, and Quality weighting factors.




                                         64
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 65 of 84




      212. When using PPIRS, a contracting officer selects the Standard

Assessment button or the Best Value Assessment button to process the product or

service solicitation.   SPRS Software User’s Manual, at 35; Software User’s

Manual, at 47.

      213. Using the Best Value Assessment, a contracting officer is able to

modify the Cost, Delivery, and Quality weighting factors to indicate the officer’s

preference during the solicitation comparison process.

      214. The following excerpts from the SPRS Software User’s Manual at 45

(emphasis in original) and the Software User’s Manual at 59 (emphasis added),

respectively, demonstrate that the Cost, Delivery, and Quality categories have been

modified by a user to make the Quality category more important than the

individual Cost and Delivery categories in calculating product or service ranking:




                                        65
Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 66 of 84




                             66
Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 67 of 84




                             67
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 68 of 84




      Weighting Reset Button

      215. In PPIRS, after the consumer modifies the set of weighting factors

displayed on the consumer’s data processing device, the consumer selects the

weighting reset button to generate a saved set of modified weighting factors by

sending the modified weighting factors to the server.

      216. By enabling a consumer (user of PPIRS) to modify the Cost, Delivery,

and Quality weighting factor percentages, and subsequently select the “Calculate

Best Value” button to send the modified Cost, Delivery, and Quality weighting

factors to the remote server hosting the PPIRS database, the PPIRS system

embodies and practices claims 1, 8, and 9 of the ’041 Patent.

      217. PPIRS saves the Cost, Delivery, and Quality weighting information

after calculating the aggregate ranking for each contractor.

      218. The excerpts below, from the SPRS Software User’s Manual at 46 and

the Software User’s Manual at 61, respectively, demonstrate that PPIRS saves the

Cost, Delivery, and Quality weighting information after calculating the aggregate

ranking for each contractor:




                                         68
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 69 of 84




      219. In the ordinary operation of PPIRS, selecting the Save with Award or

Back buttons resets the Cost, Delivery, and Quality weighting factors and stores




                                      69
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 70 of 84




any modified weighting factors in the solicitation history table for later retrieval in

the Solicitation History Report.

      220. In the ordinary operation of PPIRS, selecting the “Calculate Best

Value” button stores manually entered weighting factors as modified weighting

factors in the PPIRS database.

      221. PPIRS maintains a historical record of contracting officer entered

information, including the Cost, Delivery, and Quality weighting factors. SPRS

Software User’s Manual, at 51-58; Software User’s Manual, at 64-66.

      222. In the ordinary operation of PPIRS, selecting the “Best Value

Assessment” button causes PPIRS to reset the Cost, Delivery, and Quality

weighting factors to the default equal percentage values. SPRS Software User’s

Manual, at 43-44.

      Product Queries Using the Saved Weighting Factors

      223. PPIRS enables and allows a consumer to input a product query after

saving the modified weighting factors to the server.

      224. The PPIRS system embodies and practices claims 1, 8, and 9 of the

’041 Patent as it enables and allows a contracting officer, after saving modified

Cost, Delivery, and Quality weighting factors, to input a request to view and/or

modify a previously executed Standard or Best Value Assessment and because it




                                          70
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 71 of 84




enables and allows a contracting officer to generate a historical report regarding a

previously executed assessment.

      225. In the ordinary operation of PPIRS, a contracting officer can initiate a

query to view and/or modify an existing solicitation originally created as a

Standard Assessment.

      226. The following excerpts from the SPRS Software User’s Manual at 47

demonstrate that in the ordinary operation of PPIRS, a contracting officer can

initiate a query to view and/or modify an existing solicitation originally created as

a Standard Assessment:




                                         71
        Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 72 of 84




      227. The following excerpt from the SPRS Software User’s Manual at 49

demonstrates that in the ordinary operation of PPIRS, a contracting officer can

initiate a query to view and/or modify an existing solicitation originally created as

a Standard Assessment:




      228. In the ordinary operation of PPIRS, a contracting officer can initiate a

query to look up the results of past solicitation inquires.

      229. The following excerpt from the SPRS Software User’s Manual at 51

demonstrates that in the ordinary operation of PPIRS, a contracting officer can

initiate a query to look up the results of past solicitation inquires:


                                           72
        Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 73 of 84




      230. The PPIRS server receives the consumer created query and accesses,

in response to the query, the stored data related to the plurality of products.

      231. The PPIRS system embodies and practices claims 1, 8, and 9 of the

’041 Patent because in its ordinary operation PPIRS receives the contracting

officer’s request to open a previous product or service solicitation and

subsequently accesses the PPIRS database to generate the requested information

regarding the past solicitations and/or assessments.


                                          73
        Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 74 of 84




      232. After receiving the PPIRS request, the server(s) hosting PPIRS access

the PPIRS database in response to the consumer-initiated request.

      233. The following excerpts from the SPRS Software User’s Manual at 48,

49-50, and 52, respectively, demonstrate that after receiving the PPIRS request, the

server(s) hosting PPIRS access the PPIRS database in response to the consumer-

initiated request:




                                        74
Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 75 of 84




                             75
        Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 76 of 84




      234. In ordinary operation, the PPIRS server generates a ranking of one or

more products that corresponds to the query related to the product, the ranking of

the one or more products being generated by (a) applying the saved modified set of

weighting factors to the stored data related to the plurality of products, and (b)

filtering the stored data related to the plurality of products, the filtering resulting in

positioning the one or more products in the ranking based on the saved modified



                                           76
        Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 77 of 84




set of weighting factors, such that the ranking is based on the specific priorities of

the consumer.

      235. The PPIRS system embodies and practices claims 1, 8, and 9 of the

’041 Patent because in its ordinary operation PPIRS generates product rankings for

previously executed Standard and/or Best Value Assessment and because it

generates a historical report regarding a previously executed assessment by

applying the saved “original data,” including the modified Cost, Delivery, and

Quality weighting factors to rank the products based on the specific priorities of

the contracting officer.

      236. Upon information and belief, PPIRS uses the “original data” to create

the solicitation modification and historical reports.

      237. Upon information and belief, the following excerpts from the SPRS

Software User’s Manual at 48, 50 (emphasis in original), and 52 (emphasis in

original), respectively, demonstrate that PPIRS uses the “original data” to create

the solicitation modification and historical reports:




                                          77
Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 78 of 84




                             78
       Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 79 of 84




      Defendant’s Use of the PPIRS System

      238. “The Federal Acquisition Regulations System is established for the

codification and publication of uniform policies and procedures for acquisition by

all executive agencies.” 48 C.F.R. § 1.101.

      239. Defense Federal Acquisition Regulation Supplement (DFARS)

Subpart 213.1 mandates the use of the PPIRS system by all DoD contracting

officers for supply contracts up to $1 million in value. 48 C.F.R. § 213.106-2.

      240. In fiscal year 2013, the DoD used the PPIRS system in awarding

15,258 new competitive contracts for commercial supplies valued at less than or

equal to $1 million. Defense Acquisition Regulations System, Department of

Defense; Defense Federal Acquisition Regulation Supplement: Past Performance

                                        79
        Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 80 of 84




Information Retrieval System—Statistical Reporting (PPIRS-SR), 80 Fed. Reg.

4849 (Jan. 29, 2015).

      241. Defendant, including DoD, requires and encourages source selection

authorities and procurement personnel to use the PPIRS system.

                                COUNT I
                  INFRINGEMENT OF U.S. PATENT NO. 7,302,429

      242. Plaintiff hereby incorporates by reference each of the allegations set

forth in the preceding paragraphs as if set forth fully herein.

      243. The facts alleged above and publicly available materials published by

the United States show that Defendant has infringed and continues to infringe,

either literally or under the doctrine of equivalents, at least claims 1, 2, 5, 6, 7, 8, 9,

10, 14, 15, 16, 17, 18, 19, and 20 of the ’429 patent pursuant to 35 U.S.C. § 271(a)

by making and/or using, without license or lawful right, product and service

contract procurement systems including at least the PPIRS system.

      244. The United States does not have a license from Plaintiff to practice the

inventions disclosed in and claimed by the ’429 patent.

      245. Plaintiff has been and continues to be harmed by Defendant’s

infringement of at least claims 1, 2, 5, 6, 7, 8, 9, 10, 14, 15, 16, 17, 18, 19, and 20

of the ’429 patent.




                                            80
        Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 81 of 84




                                COUNT II
                  INFRINGEMENT OF U.S. PATENT NO. 8,126,779

      246. Plaintiff hereby incorporates by reference each of the allegations set

forth in the preceding paragraphs as if set forth fully herein.

      247. The facts alleged above and publicly available materials published by

the United States show that Defendant has infringed and continues to infringe,

either literally or under the doctrine of equivalents, at least claims 1, 2, 3, 4, 5, 6, 8,

13, 14, 15, 16, 17, 19, 24, 25, and 29 of the ’779 patent pursuant to 35 U.S.C. §

271(a) by making and/or using, without license or lawful right, product and service

contract procurement systems including at least the PPIRS system.

      248. The United States does not have a license from Plaintiff to practice the

invention disclosed in and claimed by the ’779 patent.

      249. Plaintiff has been and continues to be harmed by the United States’

infringement of at least claims 1, 2, 3, 4, 5, 6, 8, 13, 14, 15, 16, 17, 19, 24, 25, and

29 of the ’779 patent.

                               COUNT III
                  INFRINGEMENT OF U.S. PATENT NO. 8,204,797

      250. Plaintiff hereby incorporates by reference each of the allegations set

forth in the preceding paragraphs as if set forth fully herein.

      251. The facts alleged above and publicly available materials published by

the United States show that Defendant has infringed and continues to infringe,


                                            81
        Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 82 of 84




either literally or under the doctrine of equivalents, at least claims 1 and 2 of the

’797 patent pursuant to 35 U.S.C. § 271(a) by making and/or using, without license

or lawful right, product and service contract procurement systems including at least

the PPIRS system.

      252. The United States does not have a license from Plaintiff to practice the

invention disclosed in and claimed by the ’797 patent.

      253. Plaintiff has been and continues to be harmed by the United States’

infringement of at least claims 1 and 2 of the ’797 patent.

                               COUNT IV
                  INFRINGEMENT OF U.S. PATENT NO. 9,595,041

      254. Plaintiff hereby incorporates by reference each of the allegations set

forth in the preceding paragraphs as if set forth fully herein.

      255. The facts alleged above and publicly available materials published by

the United States show that Defendant has infringed and continues to infringe,

either literally or under the doctrine of equivalents, at least claims 1, 2, 3, 4, 5, 6, 8,

9, 11, 12, 13, 15, 16, 19, 20, 21, 24, 25, 26, 27, 28, 29, 31, 32, 33, 34, 35, and 36

of the ’041 patent pursuant to 35 U.S.C. § 271(a) by making and/or using, without

license or lawful right, product and service contract procurement systems including

at least the PPIRS system.

      256. The United States does not have a license from Plaintiff to practice the

invention disclosed in and claimed by the ’041 patent.

                                            82
        Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 83 of 84




      257. Plaintiff has been and continues to be harmed by the United States’

infringement of at least claims 1, 2, 3, 4, 5, 6, 8, 9, 11, 12, 13, 15, 16, 19, 20, 21,

24, 25, 26, 27, 28, 29, 31, 32, 33, 34, 35, and 36 of the ’041 patent.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully request that this Court grant the

following relief:

      A) Judgment against the United States in favor of Plaintiff;

      B) Reasonable and entire compensation to Plaintiff pursuant to 28 U.S.C. §

          1498(a);

      C) Plaintiff’s reasonable fees for expert witnesses and attorneys and other

          costs pursuant to 28 U.S.C. § 1498(a);

      D) Pre-judgment interest pursuant to 35 U.S.C. § 284, and post judgment

          interest pursuant to 28 U.S.C. § 1961 continuing until the judgment is

          paid; and

      E) All such other and further relief as the Court deems just and proper.


Date: October 26, 2018                    Respectfully submitted,

                                          CONNOR KUDLAC LEE PLLC
                                          609 Castle Ridge Rd, Suite 450
                                          Austin, TX 78746
                                          512.646.2060 (Telephone)
                                          888.387.1134 (Facsimile)




                                          83
Case 1:18-cv-01660-RTH Document 1 Filed 10/26/18 Page 84 of 84




                             By: /s/ Cabrach Connor
                             Cabrach J. Connor
                             Texas Bar No. 24036390
                             Email: cab@connorkudlaclee.com
                             Kevin S. Kudlac (of counsel- Court of
                             Claims application forthcoming)
                             Texas Bar No. 00790089
                             Email: kevin@connorkudlaclee.com
                             Jennifer Tatum Lee (of counsel)
                             Texas Bar No. 24046950
                             Email: jennifer@connorkudlaclee.com


                             Attorneys for Plaintiff, William Wanker




                             84
